DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Status of the Claims
Claims 1, 6 and 11 have been amended. Claims 1-13 are pending. Claim 12 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 2 and 7 do not read on the species and are also withdrawn. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s arguments in the response of July 14, 2022 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 102
Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miniello et al (WO 2005/074883 – of record) with MeSH definition of “oligosaccharide” (retrieved 7/26/2021 – of record) to support inherency.
Claims 1, 6 and 11 have been amended to include the limitation “wherein the gel is configured to be applied to a mucus barrier such that the mucus in the mucus barrier is crosslinked with the mucoadhesive polymer.” 
Miniello discloses a mucoadhesive aqueous composition comprising a biopolymer, such as a chitosan oligosaccharide, and a polymeric gelling agent, such as a poloxamer. The gels are to be applied to mucus membranes. See page 2, beginning line 10, continuing through page 3, line 20. The reference exemplifies a number of gels comprising a Chitoligo® product. See Examples. 
The reference is silent regarding the degree of polymerization (DP) in the exemplified chitosan oligosaccharide number. However, in the art, an oligosaccharide is typically defined as having up to 10 monomer units. See MeSH definition of “oligosaccharide.” 
The reference is further silent regarding crosslinking of the mucus barrier with the mucoadhesive polymer. However, “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Claim Rejections - 35 USC § 103
Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miniello et al (WO 2005/074883 – of record) in view of MeSH definition of “oligosaccharide” (retrieved 7/26/2021 – of record) and Zhang et al (Carbohyd. Res., 1999 – of record). 
Miniello teaches as set forth above. The reference teaches that the products are applied to mucosal tissues and may further comprise an active agent. See page 4, line 9-15. The reference exemplifies a product comprising an antibiotic. See example 7. The reference is silent regarding the DP of the chitosan oligosaccharide product used in the composition, but the designation “oligosaccharide” suggests that this product is one in the required range. 
The MeSH reference teaches the art-accepted definition of “oligosaccharide.”  
Zhang teaches the preparation of chitosan oligosaccharides suitable for medical use. See entire reference. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare the Miniello product with a chitosan oligosaccharide having DP up to 10 with a reasonable expectation of success because this is the general definition of “oligosaccharide” when there is no further guidance regarding DP.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miniello et al (WO 2005/074883 – of record) in view of MeSH definition of “oligosaccharide” (retrieved 7/26/2021 – of record) and Zhang et al (Carbohyd. Res., 1999 – of record) as applied to claims 1, 3-6 and 8-11 above, and further in view of Janat-Amsbury et al (US 2016/0287710 – of record).
  The references teach as set forth above. They are silent regarding a kit with an applicator. 
It is well known in the art to provide a therapeutic agent in the form of a kit comprising the therapeutic product and an applicator. See, for example, Janat-Amsbury, at paragraph [0064]. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Minello product by preparing it in the form of a kit comprising the gel composition and an applicator with a reasonable expectation of success. The artisan would be motivated to prepare such a kit for the patient’s ease of application. 

Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623